Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,2,4-9,11-16, and 18-20 are pending.

Response to Arguments
Applicant's arguments have been fully considered but are moot in view of the new grounds of rejections, particularly the application the Paintin reference (previously cited).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,4-9,11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub. No. 2010/0332384) in view of Slavin et al (US Pat. No. 7,805,365), hereafter, “Slavin,” and Paintin (US Pub. No. 2009/0089193).
 
As to claim 1, Chen discloses a system for consolidating and processing multiple resource requests, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device (Abstract, Fig. 1) , wherein the at least one processing device is configured to: 
receive at least two resource requests from a single first user ([0057]; particularly, “Specifically, at operation 92, the payment system 14 (e.g., using the transaction identification system) determines whether any of the multiple transactions previously identified as having outstanding payment obligations require payment to a common user or entity (or payee).”; “a common user or entity (or payee)” reading on “a single first user”));
identify that the at least two resource requests are associated with a single second user, wherein the at least two resource requests are associated with services provided by the single second user to the single first user (Abstract and [0057], particularly, “Specifically, at operation 92, the payment system 14 (e.g., using the transaction identification system) determines whether any of the multiple transactions previously identified as having outstanding payment obligations require payment to a common user or entity (or payee). This determination is made by, for example, identifying records with outstanding payment obligations and reflecting a common seller user identifier for the transaction system 12.” “requestor” (Abstract) and “the user 20” ([0057]) reading on “a single second user”); 

process the consolidated at least two resource requests (Fig. 5, labels 94, 96, and [0062], particularly, “The confirmation interface 140 is also shown to include a "send money" button 142 that is user-selectable to initiate the automatic payment process whereby funds are transferred from the payee to the payer. Returning to FIG. 5, at operation 96, an automatic process is initiated for the selected purchase transactions.”).
But, Chen does not disclose the at least one processing device is further configured to: generate a parent identification number; and assign the parent identification number to the consolidated at least two resource requests.  
However, Slavin discloses at least one processing device is further configured to: generate a parent identification number (Fig. 7, label 96, “Invoice X” reading on “a parent identification number”); and assign the parent identification number to the consolidated at least two resource requests (Fig. 7, labels 96 and 102; labels 102 reading on “at least two resource requests”).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chen and Slavin in order to provide a means to identify and link related transactions.
However, the combination of Chen and Slavin does not disclose consolidating the at least two resource requests based on user preferences of the single first user.
But, Paintin discloses consolidating at least two resource requests based on user preferences of a single first user (Abstract, particularly, “In an aspect, such tools aggregate all 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chen and Slavin with Paintin in order to cater to particular user preferences so as to appeal to a broader variety of potential users.

As to claim 8 and 15, they are rejected by a similar rationale to that set forth in claim 1’s rejection.

As to claims 2, 9, and 16, the teachings of Chen, Slavin, and Paintin as combined for the same reasons set forth in the rejections of claim’s 1 rejection further discloses each of the at least two resource requests comprise user information associated with the second user (Chen, Abstract and [0057]).

As to claims 4, 11, and 18, the teachings of Chen, Slavin, and Paintin as combined for the same reasons set forth in the rejections of claim’s 1 rejection further discloses the at least one processing device is configured to process the consolidated at least two resource requests based on: displaying the parent identification number associated with the consolidated at least two resource requests to the first user on a user device (Chen, [0057] and Slavin, Fig. 7, label 96); displaying consolidated resources associated with the consolidated at least two resource 

As to claims 5, 12, and 19, the teachings of Chen, Slavin, and Paintin as combined for the same reasons set forth in the rejections of claim’s 1 rejection further discloses the at least one processing device is further configured to process the consolidated at least two resource requests after receiving an approval from the first user in response to prompting the first user to approve the consolidated at least two resource requests (Chen, Fig. 5, labels 94, 96, and [0062], particularly, “The confirmation interface 140 is also shown to include a "send money" button 142 that is user-selectable to initiate the automatic payment process whereby funds are transferred from the payee to the payer. Returning to FIG. 5, at operation 96, an automatic process is initiated for the selected purchase transactions.”)).

As to claims 6, 13, and 20, the teachings of Chen, Slavin, and Paintin as combined for the same reasons set forth in the rejections of claim’s 1 rejection further discloses the at least one processing device is configured to generate and assign a unique ID to each of the at least two resource requests (Slavin, Fig. 7, label 96).

As to claims 7 and 14, the teachings of Chen, Slavin, and Paintin as combined for the same reasons set forth in the rejections of claim’s 1 rejection further discloses the at least one .

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452